DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 05/3/2019.
Claims 1-18 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al (US Pub. No. 2014/0145660 A1 and Shimada hereinafter) in view of Takaki et al. (US Pub. No. 2015/0244298 A1 and Takaki hereinafter).

As to Claim 1, Shimada in his teachings a shown in Fig.1-13 discloses a control device (30) for controlling a rotary electric machine (MG), the control device comprising: 
a current command unit (40), configured to provide a d-axis current command and a q-axis current command (See [0032]); 
a voltage conversion device (IN), electrically coupled to the current command unit and the rotary electric machine (See [0080]); 
a current conversion device (43), converting a rotary electric machine current (Se1) passing through the rotary electric machine into a synchronous reference coordinate current (Ide, Iqe – See [0059]); 
a signal demodulation device (41), receiving the synchronous reference coordinate current (Ide, Iqe) and computing a high-frequency current variation of the synchronous reference coordinate current (See [0032] and [0063]); 
an error compensation unit (34), configured to output a first correction value (output of 34-Magnetic flux interference estimation error-ΔƟescr) corresponding to the d-axis current command and the q-axis current command, based on the d-axis current command and the q-axis current command respectively (See [0169]); 
an adding device (adder of ΔƟescr and ΔƟeds), adding the high-frequency current variation of the synchronous reference coordinate current and the first correction value to generate a second correction (ΔƟes) value (See also [0122])
Although, a control device of a rotary electric machine is thought as shown above, it doesn’t explicitly disclose: 

Nonethless, Takaki in his teachings as shown in Fig.1-9 discloses a control device 100 of a rotary electric machine (107) comprising a position controller (101) and a control phase estimation device (112) to output a phase estimation value (Output of 112-estimated phase value C) to the voltage conversion device (106) and the current conversion device (104 via the output of 108 which is connected to 112) based on a second correction value (output of 111 via first correction value of 110) to perform a coordinate transformation calculation (See also [0024]-[0025])
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective date of the instant application to include a position estimation device as thought by Takaki within the teachings of Shimada in order to provide a rotary electric machine control apparatus and a control method for a rotary electric machine capable of more precise positioning (See [0007]).
As to Claim 2, Shimada in view of Takaki discloses the control device of claim 1, further comprising a subtraction device, wherein when the rotary electric machine operates in a test mode, the phase estimation value is subtracted from an actual measured phase measurement value to generate a phase error (Takaki: 111-See also [0032]).
As to Claim 3, Shimada in view of Takaki discloses the control device of claim 2, further comprising: an error controller, when in the test mode, continuously receiving the phase error and generating a revised value to the adding device based on the phase 
As to Claim 4, Shimada in view of Takaki discloses the control device of claim 3, wherein when in the test mode, and when the phase error falls within the target range each time, the error compensation unit stores the first correction value corresponding to the d-axis current command and the q-axis current command to build a table (Takaki: the correction value storage 113 stores the plurality of estimated phase values C and the plurality of correction values in association with each other in a form of table – See also [0034]-[0038]).
As to Claim 6, Shimada in view of Takaki discloses the control device of claim 1, wherein the synchronous reference coordinate current comprises a torque current and a magnetic flux current (40- See [0032]).
As to Claim 7, Shimada in view of Takaki discloses the control device of claim 6, wherein computing the high-frequency current variation of the synchronous reference coordinate current comprises: computing a high-frequency torque current and a current variation of the high-frequency torque current; and computing a high-frequency magnetic flux current and a current variation of the high-frequency magnetic flux current (See [0034]- [0035]).
As to Claim 8, Shimada in view of Takaki discloses the control device of claim 7, further comprising a high-frequency signal generator, generating and inputting a high-
As to Claim 9, Shimada in view of Takaki discloses the control device of claim 8, further comprising a controller, configured to simultaneously receive the high-frequency signal, the d-axis current command and the q-axis current command, and then correspondingly output a d-axis voltage and a q-axis voltage on a synchronous reference coordinate (41-See [0032]).
As to Claim 10, Shimada in view of Takaki discloses the control device of claim 9, further comprising a speed control device, providing the q-axis current command to the controller, and then the voltage conversion device generating three-phase voltages based on outputs of the controller (Ɵee -See [0039]- [0040]).
As to Claim 11, Shimada in his teachings a shown in Fig.1-13 discloses a control (30) method for a rotary electric machine (MG), the control method comprising steps of:
providing (40) a d-axis current command and a q-axis current command (See [0032]); 
converting (43) a rotary electric machine current passing through the rotary electric machine into a synchronous reference coordinate current (Ide, Iqe – See [0059]);
computing (41) a high-frequency current variation of the synchronous reference coordinate current (See [0032] and [0063]); 
according (34) to the d-axis current command and the q-axis current command, outputting a first correction value (output of 34-Magnetic flux interference estimation 
adding (ΔƟescr and ΔƟeds) the high-frequency current variation of the synchronous reference coordinate current and the first correction value to generate a second (ΔƟes) correction value (See also [0122]);
Although, a control device of a rotary electric machine is thought as shown above, it doesn’t explicitly disclose: 
outputting a phase estimation value based on the second correction value to perform a coordinate transformation calculation.
Nonethless, Takaki in his teachings as shown in Fig.1-9 discloses a control device 100 of a rotary electric machine (107) comprising a position controller (101) and a control phase estimation device (112) to output a phase estimation value (Output of 112-estimated phase value C) to the voltage conversion device (106) and the current conversion device (104 via the output of 108 which is connected to 112) based on a second correction value (output of 111 via first correction value of 110) to perform a coordinate transformation calculation (See also [0024]-[0025])
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective date of the instant application to output a position estimation value as thought by Takaki within the teachings of Shimada in order to provide a rotary electric machine control apparatus and a control method for a rotary electric machine capable of more precise positioning (See [0007]).

 Claim 12, Shimada in view of Takaki discloses the control method of claim 11, further comprising a step of: when the rotary electric machine operates in a test mode, the phase estimation value is subtracted from a measured phase measurement value to generate a phase error (Takaki: the subtractor 111 subtracts the phase correction value A from the estimated phase value A output from the phase estimator 109- See also [0032]).
As to Claim 13, Shimada in view of Takaki discloses the control method of claim 12, further comprising steps of: 
when the rotary electric machine operates in the test mode, continuously generating a revised value based on the phase error, and then adding the phase error and the high-frequency current variation of the synchronous reference coordinate current to generate the second correction value; and wherein when the phase error falls within a target range, the revised value is assigned as the first correction value, and the revised value, the d-axis current command and the q-axis current command correspond to the revised value are stored (Takaki: the correction value storage 113– See also [0034]-[0038]).
As to Claim 14, Shimada in view of Takaki discloses the control method of claim 13, wherein when the rotary electric machine operates in the test mode, and when the phase error falls within the target range each time, the first correction value corresponding to the d-axis current command and the q-axis current command are stored to build a table (Takaki: the correction value storage 113 stores the plurality of estimated phase values C and the plurality of correction values in association with each other in a form of table – See also [0034]-[0038]).
 Claim 15, Shimada in view of Takaki discloses the control method of claim 11, wherein the synchronous reference coordinate current comprises a torque current and a magnetic flux current (40- See [0032]).
As to Claim 16, Shimada in view of Takaki discloses the control method of claim 15, wherein the step of computing the high-frequency current variation of the synchronous reference coordinate current comprises steps of: computing a high-frequency torque current and a current variation of the high-frequency torque current; and computing a high-frequency magnetic flux current and a current variation of the high-frequency magnetic flux current (See [0034]- [0035]).
As to Claim 17, Shimada in view of Takaki discloses the control method of claim 16, further comprising a step of: inputting a high-frequency signal to compute the high-frequency torque current and the high-frequency magnetic flux current (31-See [0034]- [0035]).
As to Claim 18, Shimada in view of Takaki discloses the control method of claim 17, further comprising a step of: receiving the high-frequency signal, the d-axis current command and the q-axis current command simultaneously, and then correspondingly outputting a d-axis voltage and a q-axis voltage on a synchronous reference coordinate (41-See [0032]).
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Takaki and in further view of Yamada et al. (US Pub. No. 2009/0039813 A1 and Yamada hereinafter).
As to Claim 5, Shimada in view of Takaki discloses the control device of claim 2, however, it doesn’t explicitly disclose:

Nonethless, Yamada in his teachings as shown in Fig.1-9 discloses a rotor position sensor/a rotary encoder 30, which is included in the rotor phase estimating section, may be provided in the electric motor 10 to detect the position of the rotor as shown by a dashed line in FIG. 1 (See [0061])
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective date of the instant application to include an encoder device as thought by Yamada within the teachings of Shimada and Takaki in order to detect a rotational position of a rotor of the electric motor (See [0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846